OTIS, Justice
(dissenting).
The majority would overrule a decision of the Workers’ Compensation Court of Appeals on the ground that once conflicting expert medical testimony has been rejected by a compensation judge, the court of appeals cannot consider it, give it credence, and base a reversal upon it. To overrule the court of appeals on that ground would go beyond the bounds this court has set for its scope of review, and I therefore dissent.
In our previous decisions we have kept to a narrowly circumscribed scope of review: “[CJonflicts in the opinions of medical experts must be resolved by the trier of fact and its findings will not be disturbed unless consideration of the evidence and the inferences permissible therefrom clearly require reasonable minds to adopt contrary conclusions.” Severson v. Color Ad Packaging, 277 N.W.2d 380, 382 (Minn.1979). Thus, resolution of conflicts in the opinion of the medical experts is the exclusive province of the court of appeals as trier of the facts, and we have declined to disturb findings “based on that court’s acceptance of the opinion of one medical expert in preference to that of another * * * ” unless such findings “are based on opinions which lack a factual basis.” Ruzynski v. Bemis Packaging Plant of Bemis Co., Inc., 287 N.W.2d 653, 657 (Minn.1980).
In the instant case, the court of appeals accepted the opinion of Dr. Cohan in preference to the opinion of Dr. Engle. The record contains the results of three examinations by Dr. Cohan, and two by Dr. En-gle. In Dr. Cohan’s first examination, four days after the relator’s accident, the relator reports that he feels no pain and that he feels he could do his work of driving a bus. In Dr. Cohan’s second examination, eleven days after the relator’s accident and six days after the M.T.C. had terminated his employment, the relator reports mild discomfort in his neck and lower back, and complains that as a result he now has trouble sleeping. Dr. Cohan finds no objective *19confirmation of the discomfort, and concludes that there is no change in condition, and no disability.
In Dr. Cohan’s third examination, five months after the relator’s accident, the relator reports problems with his neck, back, right forearm and wrist, and his legs. Dr. Cohan conducts two sets of tests; in one kind stress is applied to the alleged area of pain, in the other the stress is applied elsewhere so that there should be no complaint of pain. The relator, however, reports feeling pain in the same place during both tests. In Dr. Cohan’s opinion this strongly suggests that in the tested areas the relator’s complaints of pain are dubious. From the few complaints he can objectively confirm, Dr. Cohan concludes that the relator has a five percent disability.
Dr. Cohan’s conclusions from three examinations is in conflict with Dr. Engle’s conclusions, yet there is nothing in the examination reports by Dr. Engle that suggests oversight or error by Dr. Cohan. The relator made similar complaints to both physicians; one physician found confirmation for the complaints, the other did not. There certainly was no lack of a factual basis for Dr. Cohan’s conclusions, nor for the court of appeals’ acceptance of his conclusions. Choosing which expert opinion to accept is their task, not ours. Yet the majority would reverse, because Dr. Cohan’s conclusions “had earlier been rejected by the compensation judge,” and that supposedly shows that the court of appeals’ decision lacked evidentiary support. Such a holding does no more than substitute this court’s judgment of conflicting evidence for that of the court of appeals. To reverse on that ground takes us clearly beyond the bounds of our scope of review; I urge that we not do so, and therefore dissent.